708 N.W.2d 384 (2006)
474 Mich. 1018
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rommell Lamont SANDERS, Defendant-Appellant.
Docket No. 129420, COA No. 261913.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the May 31, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
We do not retain jurisdiction.
CORRIGAN, J., would deny leave to appeal.